DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

2.        In response to the Office action dated on 09/16/2020 the Amendment has been received on 12/16/2020. 
          Claims 1 and 17 have been amended.
          Claim 5 has been canceled.
          Claims 1-4 and 6-20 are currently pending in this application.

Response to Arguments

3.        Applicant’s arguments, see pages 7-10, filed on 12/16/2020, with respect to claims 1-20 have been fully considered and are persuasive. The appropriate claims have been amended in order to overcome the rejections provided in the previous office action. Therefore, all of the previous rejections have been withdrawn. 
          Claims 6-16 and 18-20 are remaining allowable as it has been indicated in the previous Office action.
Allowable Subject Matter

4.         Claims 1-4 and 6-20 are allowed.
5.         The following is an examiner’s statement of reasons for allowance:
            With respect to claims 1 and 17, the most relevant prior art, Zou et al. (US Patent 8,320,521 B2) in view of Boudry et al. (US Patent 8,265,227 B2) and Wiedmann et al. (US Patent 9,153,409 B2), teach an X-ray calibration system and method; wherein Zou et al. teach a system and a method (see abstract; Figs. 1-6) for the calibration of an X-ray tube (300) (see column 1, lines 5-9; column 4, line 32 – column 5, line 21; column 6, lines 15-30; column 7, lines 42-58; column 8, lines 9-30 and 47-65; column 9, lines 18-27; column 11, lines 50-65; 
    PNG
    media_image1.png
    681
    484
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    339
    548
    media_image2.png
    Greyscale


          Zou et al. clearly teach current, voltage and emission control for generating focal spots of a desired size and quality with optimal radiation dose but fails to explicitly mention operating linearized focal spot size functions and gradients therefor; determining values for any offsets in the original parameters; and updating the original parameters to provide updated parameters for the first number of focal spots.
          Boudry et al. discloses (see abstract; Figs. 1-6) a method/apparatus for the calibration of an X-ray tube (12) comprising the steps of: 
    PNG
    media_image3.png
    456
    680
    media_image3.png
    Greyscale
 
providing original parameters of operation for a first number of focal spots, the original parameters including values for X-ray tube voltage, X-ray tube emission (see abstract) and explicitly teach operating currents and linearized focal spot size functions and gradients therefor; operating the X-ray tube at the original parameters (see column 5, lines 8-26 and 38-62); determining values for any offsets in the original parameters; and updating the original parameters to provide updated parameters for the first number of focal spots (see column 7, line 23 – column 8, line 19 and lines 57-67)

    PNG
    media_image4.png
    310
    462
    media_image4.png
    Greyscale
 in order to provide user with the capabilities to automatically calibrate the X-ray tube and generate and adjust the width, length and/or position of the focal spot (see abstract).
        Another relevant prior art, Wiedmann et al. discloses a system/method for calibrating an X-ray tube (see column 4, lines 20-37) which explicitly: 

    PNG
    media_image5.png
    505
    477
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    691
    537
    media_image6.png
    Greyscale
providing original parameters of operation for a first number of focal spots, the original parameters including values for X-ray tube voltage, X-ray tube emission (see column 4, lines 20-37), operating currents and linearized focal spot size functions and gradients therefor (see column 6, line 60 – column 7, line 39); operating the X-ray tube at the original parameters (column 4, lines 20-37); determining values for any offsets in the original parameters (see column 3, lines 16-31); and updating the original parameters to provide updated parameters for the first number of focal spots (column 8, lines 40 – 64) in order to provide user with the capabilities to automatically calibrate the X-ray tube and generate and adjust the width, length and/or position of the focal spot (see column 4, lines 20-37).  
          Zou et al., Boudry et al. and Wiedmann et al. disclose related methods/apparatus for X-ray tube calibration but fail to explicitly teach or make obvious that updating parameters including updated X-ray tube emission as claimed in combination with all of the remaining limitations of the corresponding claims.
          With respect to claim 6, the most relevant prior art, Zou et al. (US Patent 8,320,521 B2) in view of Boudry et al. (US Patent 8,265,227 B2) in view of Wiedmann et al. (US Patent 9,153,409 B2), teach a method of calibrating an X-ray tube including magnetic focusing elements; the method comprising the steps of: providing initial parameters of operation for the X-ray tube at a number of focal spots, the initial parameters including values for X-ray tube voltage, X-ray tube emission, operating currents and linearized focal spot size functions and gradients therefor; determining a calibration state of the X-ray tube but fail to explicitly teach or make obvious optionally operating the X-ray tube at a first portion of the number of focal spots to determine any offsets for the initial parameters; optionally updating the initial parameters with the offsets but fail to explicitly teach or make obvious operating the X-ray tube at each of a second portion of the number of focal spots; and determining if any of the second portion of focal spots are outside of calibration tolerance limits as claimed in combination with all of the remaining limitations of the base claim and any intervening claims.
           With respect to claim 18, the most relevant prior art, Zou et al. (US Patent 8,320,521 B2) in view of Boudry et al. (US Patent 8,265,227 B2) in view of Wiedmann et al. (US Patent 9,153,409 B2), teach a system for the calibration of an X-ray tube, the system comprising: 
an imaging system having a control mechanism, a computer and an electronic storage device operably connected to one another; and an X-ray tube connected to the imaging system, wherein the computer is configured to:  access initial parameters of operation for the X-ray tube at a number of focal spots, the initial parameters including values for X-ray tube voltage, X-ray tube emission, operating currents and linearized focal spot size functions and gradients therefor; 
determining a calibration state of the X-ray tube but fail to explicitly teach or make obvious optionally operating the X-ray tube at a first portion of the number of focal spots to determine any offsets for the initial parameters; optionally updating the initial parameters with the offsets but fail to explicitly teach or make obvious operating the X-ray tube at each of a second portion of the number of focal spots; and determining if any of the second portion of focal spots are outside of calibration tolerance limits as claimed in combination with all of the remaining limitations of the base claim and any intervening claims.
            Claims 2-4, 7-16, 19 and 20 are allowed by virtue of their dependence.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

6.         The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Caifa (US Patent 8,712,015 B2); Lemaitre (US Patent 8,938,050 B2); Boye et al. (US Patent 9,048,064 B2); and Schardt et al. (US Patent 6,339,635 B1) teach the method and systems of calibrating an X-ray tube including magnetic focusing elements.
7.      Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRAKLI KIKNADZE whose telephone number is (571)272-6494.  The examiner can normally be reached on 9:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J Makiya can be reached on 571-272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Irakli Kiknadze 

/IRAKLI KIKNADZE/
Primary Examiner, Art Unit 2884                                                                                                                                                                                                        
/I.K./ February 18, 2021